—In an action, inter alia, to foreclose a mortgage, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Walsh II, J.), dated March 5, 2012, as denied that branch of its motion which *692was pursuant to CPLR 3215 for leave to enter a default judgment against the defendant Capital One Bank (USA), National Association.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the plaintiffs motion which was pursuant to CPLR 3215 for leave to enter a default judgment against the defendant Capital One Bank (USA), National Association is granted.
“ ‘On a motion for leave to enter a default judgment pursuant to CPLR 3215, the movant is required to submit proof of service of the summons and complaint, proof of the facts constituting the claim, and proof of the defaulting party’s default in answering or appearing’ ” (Dupps v Betancourt, 99 AD3d 855, 855 [2012], quoting Atlantic Cas. Ins. Co. v RJNJ Servs., Inc., 89 AD3d 649, 651 [2011]; see CPLR 3215 [f]). Here, in support of its motion for leave to enter a default judgment, the plaintiff met all of these requirements with respect to the defendant Capital One Bank (USA), National Association (see Dupps v Betancourt, 99 AD3d at 855). Accordingly, the Supreme Court should have granted that branch of the plaintiffs motion which was for leave to enter a default judgment against that defendant. Mastro, J.P, Hall, Lott and Sgroi, JJ., concur.